Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 1 of 28 PageID #: 980




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


  In re HAIN CELESTIAL HEAVY                         Case No.: 2:21-CV-0678-JS-AYS
  METALS BABY FOOD LITIGATION

  This Document Relates To:
  ALL ACTIONS


                   DECLARATION OF MELISSA R. EMERT
        IN SUPPORT OF MOTION TO APPOINT INTERIM LEAD COUNSEL,
      INTERIM LIAISON COUNSEL, AND INTERIM EXECUTIVE COMMITTEE

        I, Melissa R. Emert, hereby declare under penalty of perjury pursuant to 28 U.S.C. §

 1746 that the following is true and correct:

        1.      I am an attorney duly admitted before this Court. I am a partner at Kantrowitz,

 Goldhamer & Graifman, P.C. (“KGG”). I submit this declaration in support of my appointment

 as Interim Co-Lead counsel pursuant to Federal Rule of Civil Procedure 23(g). Each of the facts

 set forth below is true and correct as to my personal knowledge and if called and sworn as a

 witness, I would competently testify thereto.

        2.      I am co-chair of KGG’s consumer class action practice and have been

 representing aggrieved consumers and investors for more than 30 years with KGG and with my

 previous firm, Stull, Stull & Brody. See KGG Resume attached as Exhibit 1. I specialize in

 consumer class action litigation with an emphasis on product defect cases and data breach cases.

 I have litigated consumer cases throughout the United States and have held prominent positions

 in many large MDLs and non-MDL consumer class actions. As an endorsement of my expertise,

 substantial experience, and successful results, I was recently named as one of two women




                                                 1
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 2 of 28 PageID #: 981




 attorneys in the country who received the highest number of appointments to leadership

 structures in nationwide MDLs by the Judges overseeing those MDLs. 1

        3.      I have been called upon by the plaintiffs’ counsel to utilize my substantial

 experience in the plaintiffs’ vetting process and plaintiffs’ discovery. In many of the consumer

 class actions that I am involved in, I take the lead role in developing and implementing the

 plaintiffs’ vetting and plaintiffs’ discovery in order to determine which injured class members

 are best positioned to represent the full spectrum of the putative class.   I have vetted hundreds

 of plaintiffs in over a dozen cases and strive to ensure that counsel maintain continuing

 relationships and communications with the plaintiffs throughout the litigation. I spend many

 hours speaking to plaintiffs about their experiences, damages and what to expect during the

 litigation as well as keeping them apprised of the status of the litigation throughout.

        4.      KGG is a leading New York class action firm in consumer class action litigation,

 as well as shareholder litigation. The firm has successfully litigated numerous class action

 consumer cases in this Court and in other courts throughout the nation. For example, the firm

 was co-lead class counsel in In re Volkswagen Timing Chain Product Liability Litig., 16-cv-

 2765-JLL-JAD (D.N.J.), which recently settled on a nationwide basis and was granted final

 approval in the District of New Jersey, involving approximately 477,000 class vehicles. KGG

 was a court appointed member of the Plaintiffs’ Steering Committee in In re The Home Depot

 Consumer Data Security Breach Litigation, 1:14-md-02583-TWT (N.D. Ga.), relating to the

 massive data breach consumer class action, which was settled on a nationwide basis in 2016.




 1
  See, “There Are New Faces Leading MDLs, And They Aren’t All Men” Law.com, July 7, 2020.
 https://www.law.com/2020/07/06/there-are-new-faces-leading-mdls-and-they-arent-allmen/?


                                                   2
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 3 of 28 PageID #: 982




           4.   KGG has the resources necessary to finance a case of this magnitude. I understand

 what is required to undertake a litigation of this size and we will commit the resources necessary

 to achieve a favorable result for the class and any subclasses certified. As demonstrated by my

 firm resume, for decades, KGG’s attorneys successfully managed complex, resource-intensive

 cases, with the firm routinely advancing the costs of litigation and dedicating substantial resources

 to vigorously prosecute the claims of proposed class members. As demonstrated by the cases

 described in our firm’s resume, KGG has achieved great success for consumers throughout the

 nation.

           5.   I have the following court-appointed leadership positions in consumer class

 actions: Co-Lead Counsel in Kellie Carder, et al., v. Graco Children’s Products, Inc., 2:20-cv-

 00137 (N.D. Ga. 2020) ( representing consumers who purchased Graco booster seats based on

 false representations of their safety and weight limits); Co-Lead Counsel in In re: Daily Fantasy

 Sports Litig., 1:16-md-02677- GAO (D. Mass 2016) (alleging violations of state consumer

 protection statutes and common law claims on behalf of consumers participating in defendants’

 online fantasy sports websites); Plaintiffs’ Executive Committee in In re: Hill’s Pet Nutrition, Inc.

 Dog Food Products Liability Litig., 19-md-2887 (D. Kan.2019) (representing consumers who

 purchased dog food that contained toxic levels of Vitamin D); Discovery Committee in a court

 approved leadership structure in In re: Rock ‘N Play Sleeper Marketing, Sales Practices, and

 Products Liability Litigation, 1:19-md-2903 (W.D.N.Y. 2019) (representing consumers who

 purchased the defective and inherently unsafe Fisher-Price Rock ‘n Play Sleeper for their infant

 children); Plaintiffs’ Steering Committee in In re: Intel Corp. CPU Marketing and Products

 Liability Litig., 3:18-md-02828 (D. Or. 2018) (claims on behalf of Intel processor users that have

 been affected by Intel’s alleged defective processors); Plaintiffs’ Steering Committee in In Re:




                                                  3
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 4 of 28 PageID #: 983




 Blackbaud, Inc., Customer Data Breach Litigation, 3:20-mn-02972 (D. S.C. February 16, 2021)

 (representing persons affected by Blackbaud’s data breach and had their personal and private

 information compromised); Plaintiffs’ Executive Committee in Tillman et al., v. Morgan Stanley

 Smith Barney, LLC, 1:20-cv-05915 (S.D.N.Y. 2020) (representing on behalf of persons affected

 by Morgan Stanley’s data breach and had their personal information compromised);

        6.      I have also been directly involved in litigating the following matters, having been

 appointed to the leadership structure: Plaintiffs’ Steering Committee in Cercas et al., v. Ambry

 Genetics Corp., 8:20-cv-00791 (C.D. Cal. 2020) (claims on behalf of persons affected by Ambry’s

 data breach and had their personal and private health information compromised); Plaintiffs’

 Executive Committee in In re: Apple Inc. Device Performance Litig., 5:18-md-02827 (N.D. Cal.

 2018) (claims on behalf of iPhone and iPad users that have been affected by the alleged intentional

 slowdown of the processors); Plaintiffs’ Executive Committee in Tate, et al., v. Eyemed Vision

 Care, LLC, 1:21-cv-36 (S.D. OH March 22, 2021) (representing persons affected by Eyemed’s

 data breach and had their personal information compromised); Plaintiffs’ Steering Committee in

 In re: German Automotive Mfr. Antitrust Litig., 3:17-md-02796 (N.D. Cal. 2017) (alleging

 anticompetitive conduct in the market for German-made automobiles); Plaintiffs’ Steering

 Committee in In Re: Sonic Corp. Customer Data Sec. Breach Litig., 1:17-md-02807 (N.D. Ohio

 2017) (representing persons affected by Sonic’s data breach resulted in a class wide settlement);

 Co-Chair of Plaintiffs’ Vetting Committee in a court approved leadership structure in In re Wawa,

 Inc. Data Breach Litigation, No. 19-cv-6019 (E.D. Pa. 2019) (representing persons affected by

 Wawa’s data breach and had their personal information compromised);

        7.      I have an excellent working relationship with each of the firms and counsel in the

 Mays Group and have worked or is currently working with most of them in other class actions (as




                                                 4
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 5 of 28 PageID #: 984




 well as many of the firms that have submitted applications for leadership in this case). I have a

 long history of working cooperatively with other counsel, including opposing counsel as does my

 firm KGG. My history of leadership appointments establishes that I can work effectively as part

 of the leadership in this class-action.

         8.      For a full list of my accomplishments and the accomplishments of KGG, see our

 firm resume attached as Exhibit 1.

         9.      The Mays Group has also prepared a time and expense protocol that could be

 adopted in order to efficiently manage the time reporting and billing in this action. This has been

 patterned on similar reports we have utilized in other complex class litigation.     A copy of the

 proposed time and expense protocol is annexed hereto as Exhibit 2.

         10.     In addition, submitted concurrently herewith is a proposed order appointing

 leadership and outlining the roles of proposed Interim Co-Lead Counsel, Liaison Counsel, and the

 Executive Committee.



 Dated: May 27, 2021                                  /s/ Melissa R. Emert
                                                      MELISSA R. EMERT
                                                      Counsel for Plaintiff Zorilla




                                                 5
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 6 of 28 PageID #: 985




                    EXHIBIT 1
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 7 of 28 PageID #: 986




        New York Office:                                                        New Jersey Office:

     747 Chestnut Ridge Road                                                 135 Chestnut Ridge Road
  Chestnut Ridge, New York 10977                                            Montvale, New Jersey 07645
        Tel: 845-356-2570                                                       Tel: 201-391-7000
        Fax: 845-356-4335                                                      Fax: 201-307-1086




        KANTROWITZ, GOLDHAMER & GRAIFMAN, P.C. (“KGG”) has a nationwide class
action practice and has litigated numerous cases involving complex business litigation, consumer class
actions and securities class actions. The firm has litigated a number of cases resulting in reported
decisions, including cases of first impression.
        The attorneys at KGG are talented litigators, authors, lecturers, TV & radio hosts, the
originators of the private law seminars and producers of videos for attorneys and non-practitioners
alike. We are proud to represent a diverse clientele throughout the country. Our firm consists of
attorneys who each focus their practice on a particular area of law, which allows us to offer a wide
variety of practice areas while maintaining a high level of skill in each one.
        MELISSA R. EMERT, ESQ., has been representing aggrieved stockholders and consumers
for more than 30 years. Ms. Emert recently joined KGG after spending most of her career at a national
class action firm where she founded and was Co-Chair of its Consumer and Antitrust Class Action
Litigation Groups. Ms. Emert’s practice focuses on consumer, antitrust and securities class
actions. She has litigated cases throughout the United States and held prominent leadership positions
in many large multidistrict litigations (“MDLs”). Melissa is a member of the New York State Bar and
is admitted to practice before the United States District Courts for the Southern and Eastern Districts
of New York. Melissa graduated from Brooklyn Law School with a Juris Doctor in 1988 and received
a Bachelor of Arts from the State University of New York at Stony Brook in 1985.
       Examples of Ms. Emert’s nationwide class action experience include:
       •    Court-appointed Co-Lead Counsel in Carder v. Graco Children’s Products, Inc., 2:20-cv-
            00137-LMM (N.D. Ga. 2021) (alleging state consumer protection and common law claims
            on behalf of consumers resulting from defendant’s defective and allegedly unsafe children’s
            car seat products).

       •    Court appointed Co-Lead Counsel in In re: Daily Fantasy Sports Litig., 1:16-md-02677-
            GAO (D. Mass 2016) (alleging violations of state consumer protection statutes and
            common law claims on behalf of consumers participating in defendants’ online fantasy
            sports websites).
       •    Court appointed member of plaintiffs’ executive committee in In re: Hill’s Pet Nutrition,
            Inc. Dog Food Products Liability Litig., 19-md-2887 (D. Kan.) (alleging violations of state
            consumer protection statutes and common law on behalf of consumers who purchased dog
            food that contained toxic levels of Vitamin D).
       •    Discovery Committee in a court approved leadership structure in In re: Rock ‘N Play
            Sleeper Marketing, Sales Practices, and Products Liability Litigation, 1:19-md-2903
                                                1
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 8 of 28 PageID #: 987



          (W.D.N.Y. 2019) (alleging violations of state consumer protection statutes and common
          law claims on behalf of consumers who purchased the defective and inherently unsafe
          Fisher-Price Rock ‘n Play Sleeper for their infant children).
      •   Court appointed member of Plaintiffs’ Steering Committee in In re: Intel Corp. CPU
          Marketing and Products Liability Litig., 3:18-md-02828 (D. Or. 2018) (claims on behalf
          of Intel processor users that have been affected by Intel’s alleged defective processors).
      •   Court appointed member of Plaintiffs’ Executive Committee in In re: Apple Inc. Device
          Performance Litig., 5:18-md-02827 (N.D. Cal. 2018) (claims on behalf of iPhone and iPad
          users that have been affected by the alleged intentional slowdown of the processors).
      •   Court appointed member of Plaintiffs’ Steering Committee in In re: German Automotive
          Mfr. Antitrust Litig., 3:17-md-02796 (N.D. Cal. 2017) (alleging anticompetitive conduct in
          the market for German-made automobiles).
      •   Court appointed to Plaintiffs’ Steering Committee in In Re: Blackbaud, Inc., Customer
          Data Breach Litigation, 3:20-mn-02972 (D. S.C. February 16, 2021) (claims on behalf of
          persons affected by Blackbaud’s data breach and had their personal and private information
          compromised).
      •   Court appointed to Plaintiffs’ Executive Committee in Tate, et al., v. Eyemed Vision Care,
          LLC, 1:21-cv-36 (S.D. OH March 22, 2021) (claims on behalf of persons affected by
          Eyemed’s data breach and had their personal information compromised).
      •   Court appointed to Plaintiffs’ Executive Committee in Tillman et al., v. Morgan Stanley
          Smith Barney, LLC, 1:20-cv-05915 (S.D.N.Y. 2020) (claims on behalf of persons affected
          by Morgan Stanley’s data breach and had their personal information compromised).
      •   Court appointed to Plaintiffs’ Steering Committee in Cercas et al., v. Ambry Genetics
          Corp., 8:20-cv-00791 (C.D. Cal. 2020) (claims on behalf of persons affected by Ambry’s
          data breach and had their personal and private health information compromised).
      •   Court appointed member of Plaintiffs’ Steering Committee in In Re: Sonic Corp. Customer
          Data Sec. Breach Litig., 1:17-md-02807 (N.D. Ohio 2017) (claims on behalf of persons
          allegedly affected by Sonic’s data breach resulted in a class wide settlement).
      •    Class Representative Communications and Client Vetting Committee in a court approved
          leadership structure in Echavarria, et al. v. Facebook, Inc., C 18- 05982 (N.D. Cal. 2018)
          (claims on behalf of persons that have been allegedly affected by Facebook’s “View As”
          data breach).
      •   Co-Chair of Plaintiffs’ Vetting Committee in a court approved leadership structure in In re
          Wawa, Inc. Data Breach Litigation, No. 19-6019 (E.D. Pa. 2019) (claims on behalf of
          persons affected by Wawa’s data breach and had their personal information compromised).
      •   Court appointed Interim Class Counsel in In re: Google Location History Litig, 5:18-cv-
          05062-EJD (N.D. Cal. 2019) (a privacy breach action alleging Google tracked millions of

                                                 2
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 9 of 28 PageID #: 988



           mobile device users’ geolocation after falsely representing that activating certain settings
           will prevent the tracking).
       •   One of three lead co-counsel in Hughley, et al. v. Univ. of Central Florida Bd. of Tr., 2016-
           CA-001654-O (9th Judicial Circuit, Florida) (February 2016 data breach; settled
           November 2017, with UCF spending an additional $1,000,000 annually to protect students’
           and employees’ personal information).
       Ms. Emert also has developed and oversees the following litigation, among others:
       •   County of Osceola v. Purdue Pharma Inc., 6:18-cv-00164 (M.D. Fl.); County of Alachua
           v. Purdue Pharma Inc., 1:18-cv-00086-MW-GRJ (N.D. Fl.); County of Palm Beach v.
           Purdue Pharma Inc., 50-2018-CA-004109 (N.D. Fl.) (each alleging opioid manufacturers
           and distributors defrauded the counties, among others, to generate improper revenue at the
           county’s expense).
       •   In Re: Uber Tech., Inc., Data Sec. Breach Litig., 2:18-ml-02826-PSG-GJS (C.D. Cal.)
           (alleging a failure to secure and safeguard riders’ and drivers’ personally identifiable
           information (“PII”) caused 57 million driver and rider accounts to be compromised).
       •   In Re: 21st Century Oncology Customer Data Sec. Breach Litig., 8:16-md-02737 (M.D.
           Fla.) (October 2015 data breach in which the PII of more than two million 21 Century
           patients was compromise).
       •   Suvino v. Time Warner Cable, Inc., 1:16-cv-07046 (S.D.N.Y.) (settled action which alleged
           violations of the Americans with Disabilities Act by Time Warner).
       •   Guariglia et al v. The Procter & Gamble Company, 2:15-cv-04307 (E.D.N.Y.) (settled
           action which alleged violations of law in connection with P&G’s design, manufacture,
           marketing, advertising, and selling of Tide Pods).
        GARY S. GRAIFMAN is a partner in the Firm and co-chair of the Consumer Class Action
Litigation Group at KGG with Melissa R. Emert. Mr. Graifman specializes in the area of consumer
and securities class action litigation. He is admitted to practice before the courts of the State of New
York, the State of New Jersey, the United States Federal Courts for the Southern District of New York,
the Eastern District of New York, the Northern District of New York, the District of New Jersey, the
United States Court of Appeals for the First Circuit, Second Circuit, Third Circuit and the Eighth
Circuit. He is also a member of the Class Action Committee of the New Jersey State Bar Association.
Mr. Graifman is rated “AV-Preeminent” by Martindale Hubbell and has been nominated by Super
Lawyers Magazine as a New Jersey Super Lawyer for 2010-2021. He has been a panelist and speaker
on class action issues before various bar organizations including those sponsored by the Class Action
Committee of the New Jersey State Bar Association and by the National Employment Lawyers
Association, New York Chapter.
       A sampling of some of the cases Mr. Graifman has recently been involved in include:
       •   In re Volkswagen Timing Chain Products Liability Class Action, 16-cv-2765 (JLL)
           (D.N.J.). Mr. Graifman and the Firm served as Co-Lead Counsel in this products liability

                                                   3
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 10 of 28 PageID #: 989



          class action which was settled on a nationwide basis on behalf of the owners and lessees
          of approximately 477,000 class vehicles. Final approval was granted to the Settlement on
          December 14, 2018. The Settlement provided one hundred percent reimbursement for
          timing chain repairs to class members and was valued at approximately $50 million
          (inclusive of warranty extension repairs).
      •   Oliver, et al. v. Bayerische Motoren Werke Aktiengesellschaft, et al., 2:17-cv-12979-CCC-
          MF (D.N.J.). Mr. Graifman and the Firm served as Co-Lead Counsel on this case which
          involved defective electric coolant pumps on various BMW model vehicles. The matter
          settled and Final Approval was granted on March 9, 2021. The class includes
          approximately 563,227 vehicles. The Settlement is valued at approximately $30 Million.
      •   Coffeng, et al. v. Volkswagen Group of America, et al., 3:17-cvb—01825-JD (N.D. Cal.).
          Mr. Graifman and the Firm serve as Co-Lead Counsel on this consumer class action
          involving defective water pumps in a multitude of Volkswagen and Audi model vehicles.
          Final Approval was granted to the settlement on May 14, 2020. The case encompassed a
          nationwide class of owners and lessees of approximately 873,779 class vehicles and was
          valued at approximately $22 million.
      •   Chiarelli, et al. v. Nissan, N.A. and Duncan, et al. v. Nissan N.A., 14-CV-4327(NGG)
          (E.D.N.Y.) and 1:16-CV-12120-DJC (D. Mass.), these two companion cases involve
          multi-state claims concerning defective timing chains on various Nissan model vehicles
          and involve claims in the states of Massachusetts, New York, Texas, Florida, North
          Carolina, Maryland, Colorado and Oregon. Final Approval was granted to the settlement
          on August 25, 2020 before Judge Denise Casper in the U.S. District Court for the District
          of Massachusetts.
      •   In re Home Depot Consumer Data Security Breach Litig., 1:14-MD-02583-TWT
          (N.D.Ga.). Mr. Graifman and the Firm served on the five member Plaintiffs’ Steering
          Committee in this massive data breach consumer class action affecting approximately 50
          million consumers which was settled on a nationwide basis in 2016. The settlement was
          valued at approximately $27 million.
      •   In re Premera Blue Cross Customer Data Security Breach Litig. 3:15-md-2633 (D. Ore).
          Mr. Graifman and the Firm were one of the counsel in the Premera Blue Cross Customer
          Data Breach Matter, having done substantial and essential work in the case, which was
          given Final Approval in early March 2020. The firm’s client was the sole named plaintiff
          and representative for the putative California state subclass. The California subclass
          asserted a claim under the California Confidential Medical Information Act, Cal. Civ. Code
          §§ 56, et seq. which was sustained by Court on a motion to dismiss. The matter settled and
          final approval was granted on March 2, 2020. Under the terms of the settlement approved,
          the California subclass was entitled to additional compensation as a result of the California
          CMIA claim.
      •   Seifi, et al. v. Mercedes-Benz USA, LLC, 3:12-cv-5495-TEH (N.D. Ca.). Mr. Graifman
          and the Firm served as co-lead counsel in this litigated consumer class action seeking
          reimbursement for repairs to various Mercedes model vehicles due to a balance shaft
                                               4
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 11 of 28 PageID #: 990



          defect. The action settled on a nationwide basis in 2015, valued at approximately $25
          million.
      •   In re Rambus Securities Inc. Litigation., 06-c-v4346-JF (U.S. District Ct., N.D. Cal.) Mr.
          Graifman and the Firm served as Co-Lead Counsel for the class in this securities class
          action involving allegations of backdating of options. The matter was settled for $18.33
          million and approved on May 14, 2008.

      •   Sheris v. Nissan North America, Inc., 07-cv-2516 (WHW) (U.S. District Ct., D. New
          Jersey). Mr. Graifman and the Firm served as Co-Lead Counsel for the class in this
          consumer class action against Nissan for alleged brake defect in the 2005 G35x model
          vehicle. The Court certified a New Jersey settlement class which involved reimbursement
          of the cost of brake and rotor replacement up to $340 per brake replacement.
      •   Jermyn v. Best Buy Stores, L.P., 1:08-cv-00214 (CM) (U.S. District Ct., S.D.N.Y.). Mr.
          Graifman and the Firm served as Co-Lead Counsel in this litigated consumer class action
          certified as a New York consumer class by Hon. Colleen McMahon. The class consisted
          of Best Buy purchasers who were denied price match guarantees by Best Buy. The matter
          settled on a class-wide basis shortly before trial.
      •   Lubitz, et al. v. DaimlerChrysler Corp., BER-L-4883-04 (New Jersey Superior Court,
          Bergen Co.) Mr. Graifman and the Firm served as Co-Lead Counsel for the class in this
          consumer class action against DaimlerChrysler Corp. The Court certified a nationwide
          settlement class and approved a settlement valued at $14.5 million to owners of Jeep Grand
          Cherokees, model years 1999 through 2004.
      •   In re Trend Micro Class Action Litigation, Case No. CV 11-02488 (RMW) (U.S. District
          Ct., N.D. Calif.). Mr. Graifman and the Firm served as Co-Lead Counsel for the class in
          this consumer class action concerning the failure to provide the remaining time left on
          current trial subscriptions when the subscriber on the trial subscription converted to a paid
          subscription. The case was settled in 2013 and Final Approval of the settlement was entered
          November 15, 2013 by the Court granting subscribers cash refunds or credit towards their
          future subscriptions and changing the policy of the Company going forward.
      •   In re Symantec Class Action Litig., 1-05-cv-053711 (Superior Ct. Of State of California,
          Co. Of Santa Clara) (Komar, J.). Mr. Graifman and the Firm served as Co-Lead counsel
          in this consumer class action involving the cut-off of subscription time when the subscriber
          to Norton=s anti-virus software renewed or upgraded earlier than the end of the then-
          current subscription. After the class was certified upon a litigated motion, the matter was
          settled for a cash payment or a voucher for further use with the anti-virus subscription (at
          the consumer=s option), with the settlement valued in excess of $5 million.

      •   Lowrance, et al. v. Equinox International Corp., 2:99-cv-0969 (D.Nev.). Mr. Graifman and
          the Firm participated in trying a nationwide consumer class action case in the District of
          Nevada against multi-level marketing company, Equinox, International Corp. through the
          entire trial, and settling the matter on or about the last day of trial before Judge Johnnie B.
          Rawlinson, just prior to her elevation to the U.S. Court of Appeals for the Ninth Circuit.
                                                  5
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 12 of 28 PageID #: 991



           The matter was tried with other plaintiffs’ counsel, who Mr. Graifman second-seated, and
           a multi-state Attorney General Task Force and resulted in the liquidation of Equinox and a
           settlement fund in excess of $30 million to repay Equinox distributors.
       JAY I BRODY, ESQ. is a commercial litigator with an emphasis in class action litigation,
including consumer fraud, automotive defect, and securities and shareholder actions, as well as
commercial litigation. Prior to joining the firm, Mr. Brody served as a law clerk for Justice Miriam
Naor, President of the Supreme Court of Israel and the Superior Courts of the State of Connecticut.
While in law school, Mr. Brody served as a Student Assistant District Attorney in the Office of the
New York County District Attorney and interned at the New York State Department of Financial
Services and United States Department of Justice. He is currently in charge of the Firm’s SAM-E
Supplement consumer class action litigation.
        Mr. Brody received his B.S. in accounting from Yeshiva University, and his J.D. from The
Benjamin N. Cardozo School of Law in 2013, where he served on the Public Law, Policy and Ethics
Journal. He is admitted to practice before the State Courts of New York and New Jersey, and the
United States Federal Court in the Southern District of New York, Eastern District of New York, and
District of New Jersey.
        SARAH HAQUE, ESQ. is currently of counsel to Kantrowitz, Goldhamer & Graifman, P.C.
with an emphasis in class action litigation. Ms. Haque received a Bachelor of Commerce from McGill
University in Montreal, Quebec, with a minor in Economics. Following her undergraduate experience,
she attended State University of New York Buffalo Law School, and graduated in 2014. While in law
school, Ms. Haque was an editor for the Buffalo Human Rights Law Review. She was also President
of the Labor and Employment Relations Society and Treasurer of the Latin American Law Students
Association. Ms. Haque has worked on various class actions with the firm, including the In re Anthem
Data Breach litigation and the In re Premera Data Breach litigation.
        WILLIAM T. SCHIFFMAN, ESQ., is a senior associate in the firm of Kantrowitz,
Goldhamer & Graifman, P.C. Mr. Schiffman received his J.D. degree from Brooklyn Law School in
1974 and is admitted to practice in New York (1975), Texas (1976), and New Jersey (1981). Mr.
Schiffman was Law Clerk to the Honorable Woodrow Seals, United States District Judge, Southern
District of Texas from 1974-1977. In that position Mr. Schiffman was responsible for preparing
decisions and orders on motions as well as observing trials and assisting Judge Seals in preparing
finds of fact and conclusions of law.

        From 1977-1979, Mr. Schiffman was associated with the law firm of Urban & Coolidge in
Houston Texas. Mr. Schiffman's principal practice area was commercial litigation. From 1979 to
1985, Mr. Schiffman was an attorney for AT&T, first in the Long Lines Department in Atlanta,
Georgia, and then in company headquarters in New Jersey. Mr. Schiffman's responsibilities were
principally in the area of general litigation and the AT&T antitrust litigation prior to divestiture.
From 1985 to 1993, Mr. Schiffman was with the law firm of Jacobi & Meyers, first as the managing
attorney of several offices, then as New Jersey resident partner in charge of the northern New Jersey
offices. The practice was principally in the area of litigation. From 1993 to date, Mr. Schiffman
has been associated with Kantrowitz & Goldhamer, P.C., in New York, and its affiliate, Kantrowitz
                                                  6
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 13 of 28 PageID #: 992



& Goldhamer in New Jersey. Mr. Schiffman's responsibilities are principally in the area of litigation
including securities and employment class action, as well as complex contested matrimonial and
general commercial litigation.




                                                  7
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 14 of 28 PageID #: 993




                     EXHIBIT 2
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 15 of 28 PageID #: 994




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


   In re HAIN CELESTIAL HEAVY                           Case No.: 2:21-CV-0678-JS-AYS
   METALS BABY FOOD LITIGATION

   This Document Relates To:
   ALL ACTIONS


             NOTICE OF PLAINTIFFS’ PROTOCOLS FOR TIME AND EXPENSES

          On [_____], 2021, the Court entered an order appointing Co-Lead Counsel, the

  Executive Committee, and Liaison Counsel. ECF No. [__] (the “Leadership Order”). The

  Leadership Order defines the authority, duties and responsibilities of counsel appointed to

  leadership roles in this action and provides guidelines and rules for fees, expenses and billing

  records by attorneys acting for the benefit of the proposed class(es) in this litigation. The

  Leadership Order additionally directed Co-Lead Counsel (“Lead Counsel”) to create

  procedures to manage and approve Plaintiffs’ counsel’s time and expenses.

  I.      SCOPE OF THIS PROTOCOL

          Plaintiffs’ Lead Counsel hereby provide the following guidelines and procedures for

  the management of Plaintiffs’ counsel’s time and expenses in this action. Lead Counsel will

  distribute directly to Plaintiffs’ counsel additional guidelines to ensure the efficient

  prosecution of this litigation.

          As used throughout this Protocol, the term “Plaintiffs’ Counsel” includes Lead

  Counsel, the Executive Committee, and Liaison Counsel. Plaintiffs’ Counsel also includes

  each attorney who represents one or more plaintiffs in a case that at any time has been pending

  or in any case later filed in, transferred to, or removed to this Court.




                                                    1
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 16 of 28 PageID #: 995




  II.    ADOPTION OF CASE MANAGEMENT PROTOCOLS

         If this litigation is certified as a class action under Rule 23 for purposes of resolution

  and/ortrial, Lead Counsel shall file a single application seeking fees and expenses out of the

  overall classrecovery funds provided by defendants, as approved by the Court, or as otherwise

  Ordered by theCourt. Any award of fees and costs will be governed by the standards and

  procedures of Rule 23and shall be subject to the Court’s approval.

         Plaintiffs’ Counsel’s time and expenses may be eligible to be included in this fee

  application only if the time expended, expenses incurred, and activity in question were: (a)

  for the benefit of the proposed class(es); (b) conducted by Lead Counsel and their respective

  firms or otherwise appropriately authorized by Lead Counsel in writing; (c) timely submitted;

  (d) reasonable; and (e) verified by a partner or shareholder in the submitting firm. Lead

  Counsel will collect and review monthly time and expense submissions from Plaintiffs’

  Counsel, and will inform Plaintiffs’ Counsel when their submissions do not comply with the

  directives set forth in this Protocol and the additional written guidelines Lead Counsel will

  provide. In the event that Plaintiffs’ Counsel are unsure if the action they are about to

  undertake may be compensable as defined herein, they shall ask Lead Counsel in advance as

  to whether such time may be compensable.

         As further detailed below, all counsel who seek to recover Court-awarded fees and

  expenses shall keep a daily, contemporaneous record of their time and expenses, noting with

  specificity the amount of time, billing rate, activities, and Lead Counsel who authorized the

  activityin question. There is no guarantee that the time submitted by any counsel or firm to

  Lead Counsel for consideration will be included in any fee petition to the Court and the

  submitted hourly rate forthe work is not guaranteed.




                                                    2
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 17 of 28 PageID #: 996



       A.       Eligible Time

                1.      Authorization for Eligible Time

       Any fee petition submitted in this litigation by Lead Counsel shall include only services

performed for the benefit of the proposed class(es), which were specifically authorized by Lead

Counsel (“eligible time”). Eligible time includes, but is not limited to, investigation, discovery

(whether documents, interrogatories, depositions or otherwise), coding or other analytical work

relating to documents or evidence, research, motions and responses to motions, bellwether and/or

class trials, and all other work performed under the direction of Lead Counsel for the benefit of the

proposed class(es). Authorization to perform work on behalf of the classes must be obtained from

Lead Counsel.

       Unless specifically and explicitly authorized in writing, no time spent on developing or

processing individual issues in any case for an individual client, no time spent on the solicitation of

potential clients and no time spent on any unauthorized work, will be considered or should be

submitted. No client-related time, save certain time relating to cases which in the future may be

selected as bellwether cases or time related to class representatives in a Master or Consolidated Class

Complaint, shall be considered eligible time. Examples of authorized eligible time and unauthorized

work include, but are not limited to:

                     a) Depositions: Time and expenses for counsel not designated as one of the

authorized questioners or otherwise authorized to attend the deposition by Lead Counsel shall not be

considered eligible time but, rather, as attending on behalf of such counsel’s individualclients.

                     b) Conference Calls and Meetings: Conference calls and meetings held at the

direction of Lead Counsel for discussion of case management, coordination, and




                                                    3
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 18 of 28 PageID #: 997



litigation activity are generally considered eligible time. Calls and meetings solely to impart status

information generally are not eligible time as to those listening. Attorneys designated by Lead

Counsel to run or participate in those calls, on the other hand, are working for the benefit of the

class(es) by keeping other attorneys educated about the litigation and their time is eligible time.

During such telephone or conference calls and meetings, there is a presumption that only the

authorized active participants’ time will qualify as eligible time, although exception may be madefor

good cause as determined by Lead Counsel.

                   c) Status Conferences: Status conferences will be held so that the litigation

moves forward, and legal issues are resolved with the Court. Counsel may attend any status

conference held in open court, but mere attendance at or listening to a status conference will not be

considered eligible time, and expenses incurred in relation thereto will not be considered eligible

expenses. Attorneys designated by Lead Counsel to prepare agendas, confer with opposition counsel

and otherwise address issues that will be raised at a given status conference or requested by Lead

Counsel to be present at a status conference are considered to be performing eligible time. Similarly,

any attorney whose attendance at a status conference is specifically requested by the Court to address

a common issue may submit his or her time for evaluation as eligible time.

                   d) Identification and Work-Up of Experts:               Identification, interview,

discussions, preparation of reports and all other matters involving experts on common issues, experts

relating to cases selected as bellwether cases or experts related to a Master or Consolidated Class

Complaint are considered eligible time.

                   e) Attendance at Seminars: Attendance at seminars or Continuing Legal

Education programs shall not qualify as eligible time or expenses.

                   f) Trial Consultants and Preparation: Trial consultants and participation in

trial preparation, mock trials or focus group activity for bellwether or class trials may qualify as

                                                  4
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 19 of 28 PageID #: 998



eligible time and expenses as authorized by Lead Counsel.

                    g) Document Discovery: All work performed and expenses incurred in

connection with document discovery (including meet-and-confers with opposing counsel and any

motions to compel) relating to common issues and authorized by Lead Counsel qualify as eligible

time and expenses. If an attorney elects to review documents without prior authorizationby Lead

Counsel, that review is not considered eligible time. Descriptions associated with “document review”

must contain sufficient detail to allow those reviewing the time entry to generally ascertain what was

reviewed.

                    h) Motions: All research, drafting, and presentation of motions and responses to

motions on common issues and authorized by Lead Counsel are considered eligible time.

                    i) Review of Filings and Orders: Mere review of ECF filings and orders

generally does not qualify as eligible time, but rather as work on behalf of such counsel’s individual

clients. It is anticipated that there will be a large number of filings in this case and merereview of

these filings will not be approved as eligible time. Those attorneys working on assignments by Lead

Counsel requiring them to reasonably review, analyze, or summarize certainfilings and substantive

orders of this Court in connection with their assignments are doing so for the benefit of all class(es).

In addition, it is expected that Lead Counsel, as well as members of the Executive Committee, will

review case management and substantive orders of the Court as part of their leadership responsibilities.

Reasonable time spent reviewing these court rulings and orders by court-appointed leadership will be

considered eligible time.

                    j) Emails and Correspondence: Except for Lead Counsel, their assigned

attorneys and staff working on this action and those designated by Lead Counsel to work on

assignments requiring them to review emails and correspondence, time recorded for reviewing emails

and other correspondence is not compensable as eligible time. For example, review of an email or

other correspondence sent to dozens of attorneys to keep them informed on a matter on which they
                                                 5
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 20 of 28 PageID #: 999



are not specifically working would not be compensable as eligible time.

                     k) Written Discovery: Only those attorneys designated by Lead Counsel to

review discovery are working for the benefit of the class(es) and their time accordinglyconsidered

eligible time. All other counsel are reviewing those discovery responses for the benefitof their own

clients, and such review will not be considered eligible time.

                     l) Travel Time: Reasonable travel time may be compensable aseligible time if

approved by Lead Counsel in connection with assigned eligible time or to the extentwork otherwise

compensable is performed while in transit. In the event that Plaintiffs’ Counsel are unsure if the

action they are about to undertake is considered eligible time, they shall ask Lead Counsel in advance

as to whether such time may be compensable.

       2.      Verification

       The forms detailing potential eligible time that are submitted to Lead Counsel shall becertified

by an attorney with authority in each firm attesting to the accuracy of the submissions.

                A.       Eligible Expenses

       “Eligible expenses” means expenses authorized by Lead Counsel and incurred for thebenefit

of the proposed class(es). Expense submissions shall be made to Lead Counsel on a

monthly basis, by deadlines to be set by Lead Counsel, in accordance with the guidelines set forth

herein. Only reasonable expenses incurred while performing work specifically authorized in writing

by Lead Counsel may be considered as eligible expenses; any expense over $500 must bespecifically

approved in advance in writing by Lead Counsel.

       No client-related expenses, save certain expenses relating to cases which in the future maybe

selected as potential bellwether cases or those related to class representatives in a Master or

Consolidated Class Complaint, shall be considered eligible expenses, unless exceptional

circumstances exist.


                                                  6
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 21 of 28 PageID #: 1000



           3.    Travel Limitations: Only reasonable expenses will be reimbursed. Except in

 extraordinary circumstances approved by Lead Counsel, all travel reimbursements are subject to the

 following limitations:

                     a) Airfare: Ordinarily, only the price of the lowest available, convenient coach

 fare seat will be reimbursed. Business/First Class Airfare will be reimbursed only to the extent of the cost

 of the coach fare for the flight which shall be the submitters obligation to document.. In the event that non-

 coach air travel is utilized, including economy plus or premium economy, the attorney shall be

 reimbursed only to the extent of the lowest available, convenient coach fare, which must be

 contemporaneously documented. If non-coach, private or charter travel is elected,the applicant is

 required to document what the lowest available, convenient coach fare in effect atthat time was, and

 that is all that can be reimbursed.

                     b) Hotel: Hotel room charges for the average available room rate of abusiness

 hotel, such as the Hyatt, Hilton, Westin, and Marriott hotels, in the city in which the stayoccurred,

 will be reimbursed. Luxury hotels will not be fully reimbursed but, rather, will be reimbursed at the

 average available rate of a business hotel.

                     c) Meals: Meal expenses must be reasonable. Expenses that exceed the meal

 allowances for federal employees may not be approved for reimbursement. There will be no

 reimbursement for alcoholic beverages, movies, sundry items, or any other expense of a personal

 nature.

                     d) Cash Expenses: Miscellaneous cash expenses for which receipts generally

 are not available (e.g., tips, luggage handling) will be reimbursed up to $50.00 per trip, as long as

 the expenses are properly itemized.

                     e) Automobile Rental: Luxury automobile rentals will not be fully reimbursed,

 unless only luxury automobiles are available. Counsel must submit evidence of the unavailability of


                                                       7
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 22 of 28 PageID #: 1001



 non-luxury vehicles. If luxury automobiles are selected when non-luxury vehicles are available, then

 the difference between the luxury and non-luxury vehicle rates must be shown on the travel

 reimbursement form and only the non-luxury rate may be claimed.

                     f) Mileage: Mileage claims must be documented by stating origination point,

 destination, total actual miles for each trip and rate per mile paid by the attorney’s firm. Therate will

 be the IRS Standard Business Mileage Rate for the period in which the mileage was driven.

        4.        Non-Travel Limitations

                     a) Long Distance, Conference Call, and Cellular Telephone Charges:

 Conference calls must be documented to be compensable. Long distance calls and cellular telephone

 charges generally are not reimbursable.

                     b) Shipping, Overnight, Courier, and Delivery Charges: All claimed

 shipping, overnight, courier, or delivery expenses must be documented with bills showingthe sender,

 origin of the package, recipient, and destination of the package. Such charges are to

 be reported at actual cost.

                     c) Postage Charges: A contemporaneous postage log or other supporting

 documentation must be maintained and submitted for postage charges. Such charges are to be

 reported at actual cost.

                      d) Facsimile Charges: Contemporaneous records should be maintained and

 submitted showing faxes sent and received. The per-fax charge shall not exceed

 $0.50 per fax.

                     e) In-House Photocopy: A contemporaneous photocopy log or other supporting

 documentation must be maintained and submitted. The maximum copy charge is $0.10per page for

 in-firm photocopies and any necessary vendor photocopies shall be at actual cost.

                     f) Computerized Research: Lexis, Westlaw, or Bloomberg: Claimsfor Lexis,


                                                     8
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 23 of 28 PageID #: 1002



 Westlaw, Bloomberg, or other computerized legal research expenses should be in the exact amount

 charged to the firm and appropriately allocated for these research services.

        5.      Verification

        The forms detailing expenses that are submitted to Lead Counsel shall be certified by an

 attorney with authority in each firm attesting to the accuracy of the submissions. Attorneys shall

 maintain all receipts for all expenses, which shall be available upon request.

        6.      Shared Costs and Contributions to a Litigation Fund

        Each Lead Counsel and other counsel as designated by Lead Counsel shall pay a monetary

 amount into a litigation fund, as directed below, which shall be used to pay reasonable and necessary

 eligible expenses on an ongoing basis (the “Shared Costs”). The timing and amount of each

 contribution will be determined by Lead Counsel and must be paid within 30 days of the dateof written

 request by Lead Counsel. Failure to timely pay capital contributions as may be requested by Lead

 Counsel throughout this litigation will be grounds for barring counsel from submitting eligible time

 or expenses.

        All costs that fall under the following categories and/or other expenses incurred for the

 benefit of the proposed class(es) as determined by Lead Counsel shall be considered Shared Costsand

 shall qualify for submission and payment from the litigation fund:

                a)      court, filing and service costs related to common issues;

                b)      service costs, including translation fees, for service of the consolidated

                        complaints on all domestic and foreign defendants named in those complaints;

                c)      deposition and court reporter costs for depositions (excluding thosethat are

                        client-specific);

                d)      document     depository   creation,   operation,   staffing,   equipment   and

                        administration;


                                                   9
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 24 of 28 PageID #: 1003



                 e)    translation costs related to the above;

                 f)    Lead Counsel, Liaison Counsel, or Executive Committee administration

                       matters;

                 g)    legal, financial institutional and accountant fees relating to expenses;

                 h)    expert witness and consultant fees and expenses for experts whose opinions,

                       advice and testimony would be generic and for the benefit of the proposed

                       class(es) covered by a consolidated or mastercomplaint. There shall be no

                       reimbursement for case specificexperts, except for liability and causation

                       experts in class or bellwether cases, at the discretion of the Lead Counsel;

                 i)    printing, copying, coding, and scanning related to the above (out-of-house or

                       extraordinary firm costs);

                 j)    research by outside third-party vendors/consultants/attorneys, approved by

                       Lead Counsel;

                 k)    investigative services, approved by Lead Counsel; and

                 l)    mediator costs.

        No client-related costs, save certain costs relating to cases selected in the future as potential

 bellwether cases or those related to class representatives in a Master or Consolidated Class

 Complaint, shall be considered Shared Costs, unless exceptional circumstances exist. All Shared

 Costs must be approved by Lead Counsel prior to payment.

        Lead Counsel shall prepare and be responsible for distributing additional reimbursement

 procedures. Requests for payment shall include sufficient information to permit Lead Counsel anda

 CPA, if engaged by Lead Counsel, to account properly for expenses and to provide adequate detail

 to the Court.




                                                    10
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 25 of 28 PageID #: 1004



        7.      Held Costs

        “Held Costs” are eligible expenses carried by counsel in this action and reimbursed as and

 when Lead Counsel determines to do so. Held Costs are those that do not fall into the above Shared

 Cost categories but are incurred for the benefit of the proposed class(es). No client-specificcosts can

 be considered Held Costs, other than certain eligible expenses relating to class representative or

 potential bellwether plaintiffs at the discretion of Lead Counsel.

        Held Costs shall be recorded in accordance with the guidelines set forth herein and in

 additional procedures as prepared by Lead Counsel.

                A.      Timekeeping and Submission of Time and Expense Records

        All time and expenses must be accurately and contemporaneously maintained and tracked.In

 order to qualify for consideration as eligible time or expenses, Plaintiffs’ Counsel shall keep

 contemporaneous billing records of the time spent in connection with the eligible time on this action,

 indicating with specificity the hours, recorded in tenths of an hour, and billing rate, along with a brief

 note indicating the source of authorization for the activity in question and a brief description of the

 particular activity. Time and expense submissions shall be made to Lead Counsel on a monthly basis,

 by deadlines to be set by Lead Counsel, in accordance with the guidelines set forth herein and using

 monthly reports to be distributed by Lead. The first submission is due on [________], 2021, and

 should include all time and expense through [_______], 2021. Thereafter, all time and expense

 reports shall be submitted on the last calendar day of each month and shall cover the time period

 through the end of the preceding month(i.e., the October 31, 2021 submission should include all time

 and expenses incurred during the month of [____], 2021). 1


 1
  Although counsel should submit all eligible expenses incurred in a certain month in the submission
 made on the last calendar day of the next month, some third-party billing and credit card statement
 schedules may make such expense submission difficult. In such circumstances and in compliance with
 guidelines distributed by Lead Counsel, counsel may submitexpenses incurred in the previous two
 months that – because of circumstances outside the submitting counsel’s control – could not have been
                                                  11
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 26 of 28 PageID #: 1005



        Time and expense entries that are not sufficiently detailed will not be considered. Time

 descriptions shall sufficiently describe the activity, consistent with the additional guidelines provided

 by Lead Counsel. All eligible time by each firm shall be recorded and maintained in tenth-of-an-

 hour increments. The failure to secure authorization from Lead Counsel to incur eligible time and

 expenses, or to maintain and timely provide such records or to provide a sufficientdescription of the

 activity, will be grounds for denying the recovery of attorneys’ fees or expensesin whole or in part.

 Dated: May 27, 2021

                                                        Respectfully submitted,

                                                        Counsel for Plaintiffs

                                                        /s/ Melissa R. Emert

                                                        Melissa R. Emert
                                                        KANTROWITZ GOLDHAMER
                                                        & GRAIFMAN, P.C.
                                                        747 Chestnut Ridge Road
                                                        Chestnut Ridge, NY 10977
                                                        Tel.: (845) 356-2570
                                                        Fax: (845) 356-4335
                                                        memert@kgglaw.com

                                                        Counsel for Plaintiff Shanely Zorrilla

                                                        Michael R. Reese
                                                        REESE LLP
                                                        100 West 93rd Street, 16th Floor
                                                        New York, New York 10025
                                                        Telephone: (212) 643-0500
                                                        mreese@reesllp.com

                                                        Jason P. Sultzer
                                                        Mindy Dolgoff
                                                        THE SULTZER LAW GROUP P.C.
                                                        270 Madison Ave., Suite 1800
                                                        New York, New York 10016
                                                        Telephone: (212) 969-7810
                                                        Facsimile: (888) 749-7747

 submitted by the deadline. Any eligible expenses submitted more than two months in arrears shall not be
 considered as eligible expenses absent good cause as determined by Lead Counsel.
                                                  12
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 27 of 28 PageID #: 1006



                                             sultzerj@thesultzerlawgroup.com
                                             dolgofm@thesultzerlawgroup.com

                                             Counsel for Plaintiff Leiba Baumgarten

                                             Gayle M. Blatt
                                             CASEY GERRY FRANCAVILLA BLATT &
                                             PENFIELD, LLP
                                             110 Laurel Street
                                             San Diego, CA 92101
                                             Tel: (619) 238-1811
                                             Fax: (619) 544-9232
                                             gmb@cglaw.com

                                             Counsel for Plaintiff Lynda Galloway

                                             Gary E. Mason
                                             MASON LIETZ & KLINGER LLP
                                             5101 Wisconsin Avenue NW, Suite 305
                                             Washington, DC 20016
                                             Phone: (202) 429-2290
                                             Fax: (202) 429-2294
                                             gmason@masonllp.com

                                             Counsel for Plaintiff Alyssa Mays

                                             Charles E. Schaffer
                                             LEVIN, SEDRAN & BERMAN, LLP
                                             510 Walnut Street, Suite 500
                                             Philadelphia, PA 19106
                                             Phone: (215) 592-1500
                                             Fax: (215) 592-4663
                                             cschaffer@lfsblaw.com

                                             Counsel for Plaintiff Alyssa Mays

                                             Jeffrey S. Goldenberg
                                             GOLDENBERG SCHNEIDER L.P.A.
                                             4445 Lake Forest Drive, Suite 490
                                             Cincinnati, OH 45242
                                             Phone: (513) 345-8297
                                             Fax: (513) 345-8294
                                             jgoldenberg@gs-legal.com

                                             Counsel for Plaintiff Alyssa Mays

                                             Jonathan Shub
                                             SHUB LAW FORM LLC

                                        13
Case 2:21-cv-00678-JS-AYS Document 66-2 Filed 05/27/21 Page 28 of 28 PageID #: 1007



                                             134 Kings Highway E., 2nd Floor
                                             Haddonfield, NJ 08033
                                             Phone: (856) 772-7200
                                             Fax: (856) 210-9088
                                             jshub@shublawyers.com

                                             Counsel for Plaintiff Alyssa Mays




                                        14
